NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

RICHARD K. INGLIS, as special trustee of         )
the Trust under the last will and testament      )
of Rosa B. Schweiker, dated February 2,          )
1961; and BRUCE D. BERLINGER, as the             )
individual trustee of the Trust under the last   )
will and testament of Rosa B. Schweiker,         )
dated February 2, 1961,                          )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )      Case No. 2D18-490
                                                 )
ROBERTA SUE CASSELBERRY f/k/a                    )
SUE C. BERLINGER,                                )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Robert M. Presley of Presley and
Presley, P.A., Wellington; and John D.
Kehoe of Cheffy Passidomo, P.A.,
Naples, for Petitioners.

Robert A. Stok and Joshua R. Kon of Stok
Folk + Kon, Aventura, for Respondent.


PER CURIAM.


              Denied.
LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-